Case 19-70386-JAD    Doc 82   Filed 04/20/20 Entered 04/20/20 10:46:44     Desc Main
                              Document     Page 1 of 3



                 IN THE UNITED STATES BANKRUPTCY COURT
                FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:                                    ) Bankruptcy No. 19-70386-JAD
Jerry A. McKinney and                     )
Kathy J. McKinney,                        ) Chapter 13
                   Debtors,               )
Jerry A. McKinney and                     ) Hearing Date: 05/27/20 @ 10:00 a.m.
Kathy J. McKinney,                        )
                   Movants,               ) Response Due: 05/07/20
                   vs.                    )
M&T Bank and                              )
Ronda Winnecour, Chapter 13 Trustee,      )
                   Respondent.            ) Document No.


                 MOTION TO COMPEL M&T BANK TO ENDORSE
                   INSURANCE CHECK FOR ROOF DAMAGE

       AND NOW, come the Debtors, Jerry A. McKinney and Kathy J. McKinney, by

and through their counsel, David Valencik and Calaiaro Valencik, and presents the

following:

       1.    Jerry A. McKinney and Kathy J. McKinney filed a voluntary petition for

relief under Chapter 13 of the United States Bankruptcy Code on June 27, 2019.

       2.    The Debtors roof was damaged on July 4, 2018.

       3.    The Debtors made an insurance claim for damage to their roof on July 6,

2018. A copy of that claim is attached hereto and marked as Exhibit “A”.

       4.    The Debtors’ insurance claim was approved on July 16, 2018, and

Nationwide issued a check to the Debtors and M&T Mortgage Corp. in the amount of

$4,612.11.

       5.    The Debtors’ insurance company, Nationwide, reissued that check to the

Debtors and M&T Mortgage Corp. on August 22, 2019, in the amount of $4,612.11. A

copy of that check is attached hereto and marked as Exhibit “B”.
Case 19-70386-JAD        Doc 82   Filed 04/20/20 Entered 04/20/20 10:46:44     Desc Main
                                  Document     Page 2 of 3



       6.    This check is now stale and will have to be reissued again by Nationwide

Insurance due to the refusal of M&T Bank.

       7.    The Debtors received a quote from Lennox Contracting, a contractor to

repair the Debtors’ damaged roof in the amount of $4,400.00. A copy of that quote is

attached hereto and marked as Exhibit “C”.

       8.     The contractor told Debtors that the repair would be a two- or three-hour

job.

       9.    The Debtors contacted M&T Bank to have the check endorsed and pay for

the home repairs.

       10.   M&T Bank refused to sign the check to complete the work.

       11.   Counsel for the Debtors contacted counsel for M&T Bank and requested

that his client endorse the check so the repairs could be made to the Debtors’ roof.

       12.   The actions of M&T Bank are in bad faith.

       13.   M&T Bank continues to refuse to sign the check because they want it to

be paid out in stages.

       14.   The contractor refuses to be paid in stages as the job is expected to be

completed in one day.

       15.   The Debtors have placed a tarp on their roof to stop the water damage

and the repairs need to be made as soon as possible.

       16.   The delay caused by M&T Bank’s refusal to execute the check in August

2019 may have caused additional damages to the Debtors’ residence.

       17.   The Debtors request that the Court Order M&T Bank endorse the reissued

check made payable to the Debtors and M&T Mortgage Corp. in the amount of
Case 19-70386-JAD       Doc 82   Filed 04/20/20 Entered 04/20/20 10:46:44     Desc Main
                                 Document     Page 3 of 3



$4,612.11 to Lennox Contracting for the repair of Debtors’ damaged roof.

         18.   The Debtors request that the Court order M&T Bank to pay Lennox

Contracting directly for any additional damage cause by their refusal to execute the

check.

         19.   The Debtors request that the Court order M&T Bank to pay for Debtors’

Counsel fees for having to bring this motion.

         WHEREFORE, the Debtors request that this Honorable Court enter an Order

directing M&T Bank to endorse the reissued check made payable to the Debtors and

M&T Mortgage Corp. in the amount of $4,612.11 to Lennox Contracting for the repair of

Debtors’ damaged roof under the terms and conditions set forth in this motion, that M&T

Bank be required to pay Lennox Contracting for any additional damage caused by their

refusal to execute the check in August 2019, that M&T Bank pay attorney fees to

Calaiaro Valencik for bringing this motion and any other relief that this Honorable Court

deems appropriate and just under these circumstances.

                                         Respectfully Submitted,


Dated: April 20, 2020                    BY: /s/ David Z. Valencik
                                         David Z. Valencik, Esquire, PA I.D. #308361
                                         dvalencik@c-vlaw.com

                                         CALAIARO VALENCIK
                                         938 Penn Avenue, Suite 501
                                         Pittsburgh, PA 15222-3708
                                         (412) 232-0930
